IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs June 7, 2011

                   STATE OF TENNESSEE v. RICKIE SIPES

             Direct Appeal from the Circuit Court for Hardeman County
                    No. 2010-CR-92     J. Weber McCraw, Judge


                No. W2010-02524-CCA-R3-CD - Filed August 12, 2011


The defendant, Rickie Sipes, was convicted of first degree premeditated murder and
sentenced to life imprisonment in the Department of Correction. On appeal, he argues that
the trial court erred in denying his motion for judgment of acquittal and for a new trial
because the evidence was insufficient to sustain his conviction. Following our review, we
affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT, J R.
and N ORMA M CG EE O GLE, JJ., joined.

James O. Martin, Nashville, Tennessee (on appeal); Gary F. Antrican, District Public
Defender; and Shana Johnson, Assistant Public Defender (at trial), for the appellant, Rickie
Sipes.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Senior Counsel; D.
Michael Dunavant, District Attorney General; and Joe Van Dyke, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

                                          FACTS

        According to the State’s proof at trial, on the night of September 13, 2009, the
defendant dressed himself in dark clothing and, armed with a loaded revolver, traveled to
Anita Bray’s home. After confronting Ms. Bray about some money he thought she had
stolen, the defendant shot her four times. The victim died from the gunshot wounds. As a
result, the defendant was indicted for first degree premeditated murder.
       At trial, the victim’s mother, Charlene Hodge, testified that the victim typically called
her every morning at 8:00. On the morning of September 14, 2009, however, Ms. Hodge did
not receive a call from the victim. When Ms. Hodge went to check on her, she noticed that
the storm door on the victim’s mobile home was unlocked. Ms. Hodge was concerned
because the victim “always” kept the storm door locked. The inside door, which also
normally remained locked, was unlocked as well. Ms. Hodge testified that she had to
struggle to open the inside door and that when she finally got inside, she realized that the
victim’s body had been blocking the door. She knew the victim was dead because “her head
was laying [sic] . . . in a puddle of blood and there was blood on her shirt and . . . her eye was
out of socket and the other eye was turned in.”

        Billy Davis, Chief Deputy with the Hardeman County Sheriff’s Office, testified that
the initial investigation into the victim’s death led nowhere, but investigators eventually
“received information that [the defendant] had confessed to individuals that he was
responsible for . . . the death of [the victim].” Deputy Davis then went to speak to the
defendant who waived his Miranda rights and consented to a search of his home. During the
search, investigators discovered a box of ammunition, a black toboggan, a revolver with four
spent and four unspent rounds, a black jacket, and a pair of work boots, all of which were
found buried under the earthen floor of a storage room. After officers confronted the
defendant with what they had found and again informed him of his rights, he gave a
statement in which he admitted that he was responsible for the victim’s death but claimed
that the initial shooting was accidental, occurring when his gun discharged when he
confronted the victim about money she had stolen from him. His statement reads in pertinent
part:

       I confronted [the victim] several times about my money and she kept denying
       it or that she had took [sic] it. It kept wearing on me heavy that she had took
       [sic] my money. On Sunday, the 13th of September, it had bothered me all
       day. My wife and I went to bed and when she went to sleep, I got up, eased
       out of bed and got my pistol. I walked around all the way to [the victim’s] on
       foot. I got there, knocked on the door and she let me in. [The victim] walked
       around and sat on the couch facing the TV. I walked around in front of her
       and confronted her again about my money. I told her I needed my money and
       she said again that she didn’t get it. I pulled out my pistol from my right front
       pants pocket and pointed it at her direction . . . . I said, “Even with this, are
       you going to deny getting my money?” Then the pistol went off. I had the
       hammer cocked and did not mean to shoot her. [The victim] went back over
       the couch and was in the floor in front of the front door. What [sic] I shot her
       I saw blood on her shirt, on her stomach over the left side. I stepped up on the
       couch and reached over and shot her in the top of the head. [The victim] fell

                                               -2-
       back and was laying [sic] on her back in front of the front door. I went on over
       the couch and shot her at least one more time. I just left her house and started
       back home. I think all this was around midnight. As I was walking home past
       Jimmy Pirtle’s old house, a dog started barking at me. Somebody yelled back
       at the dog to come back and the dog left me alone. I just walked on home. I
       hid the gun first under an Oak chunk in the back yard and put my clothes in the
       junk room and went to bed. The next day I buried the pistol and my clothes in
       the dirt floor in the junk room. I buried my boots also. All that stuff is what
       Investigator Billy Davis found buried out there. I never told anyone but it has
       been bothering me.

       Tennessee Bureau of Investigation (“TBI”) Special Agent Forensic Scientist
Lawrence James, who investigated the victim’s murder, testified that he suspected a firearm
was involved based on the nature of the victim’s wounds. He did not, however, find any
shell casings at her home, which led him to believe that the shooter either cleaned up the
casings or used a revolver.

        Harvey Vandiver, who lived on the same street as the defendant and the victim,
testified that, at about 11:30 p.m. on September 13, 2009, he saw a person wearing “a
toboggan and a black coat [and] black pants” walking down the street in front of his house.
He said that his dog began barking, ran out into the street, and nipped the heels of the person,
who “[j]ust kept walking with his head down,” never saying anything.

       Paul Lowery, a friend of Vandiver who was visiting him on the night of September
13, also saw the man walking down the road in front of Vandiver’s house. He, like
Vandiver, described the man as dressed in solid black, with a big coat and possibly a
toboggan on his head, and agreed that the man never said anything to him, Vandiver, or
Vandiver’s dog after the dog nipped at his heels.

       Joy Sipes, the defendant’s wife, testified that her husband told her that he “had shot
and killed [the victim].” She said he told her that he had walked both to and from the
victim’s house that night and had, between shots, felt the victim’s pulse to “make sure she
was dead.” According to Mrs. Sipes, the defendant never said that the shooting was
accidental. She testified that she was afraid of the defendant because he “wasn’t himself
anymore.” After his confession, a friend of hers called the police for her, and she gave a
statement to the police and drew a diagram to show officers where the defendant said he had
shot the victim, “[r]ight in top of the head.”

        TBI Special Agent Ronnie Faulkner, who assisted in the investigation of the victim’s
death, testified that he and investigators from the sheriff’s department canvassed the victim’s

                                              -3-
neighborhood and compiled a list of frequent visitors to her home, but none of the leads on
the list helped them identify a suspect. However, on October 20, another investigator
informed Agent Faulkner that the defendant’s wife had come forward with some information.
Agent Faulkner testified that he was present at the defendant’s home when the defendant’s
buried clothes and the revolver were discovered. He said that the revolver found at the
defendant’s home contained four spent rounds and four live rounds and explained that shell
casings remain in a revolver’s chamber until manually ejected.

        Kristie Cutler, the defendant’s stepdaughter, testified that the defendant had sent her
a letter from jail while he awaited trial asking her to “get up [on the witness stand] and lie
for him.” Ms. Cutler said that she was familiar with the defendant’s handwriting and style
of speaking and that she had no doubt that the letter had come from him. In the letter, the
defendant set out some information, which he said “may or may not be true,” that he wanted
Ms. Cutler to “study on so [she would] be ready for trial.” The defendant wrote that, on a
previous occasion when he had been at the victim’s house, the victim had slipped his billfold
out of his back pocket and taken over $700.00. The letter then detailed the defendant’s
involvement in the victim’s death:

       I told you she had stole [sic] my money . . . I was thinking at that moment
       about killing her. . . . Me and Joy had to go and borrow enough money to
       struggle and make it through the month. As time went by the more I thought
       of killing her. . . . I tried hard to put it out of my mind but I couldn’t. Some
       nights while Joy was sleeping, I would lie there in bed planning it. The night
       it happened, it was after 1:00 in the morning on Sunday night. Joy had taken
       some Xanax and was sleeping good. I slipped out of bed, put dark clothes on,
       and got a pistol, and walked to her house. I knocked on the door. She was
       sitting watching T.V. All the lights [were] out. She came and let me in. She
       shut the door and went back and sat down. I went over and stood in front of
       her and said, “Anita, do you remember that day you stole me and Joy’s
       money[?] She said, “I told you I didn’t steal y’all’s fucking money.” I pulled
       out the pistol, told her I came to kill her. She tried to get away by crawling
       over the loveseat and jumped over the loveseat. I had one foot on the loveseat
       and the other on the floor and she fell on her ass and raised her arms up to
       stop, and I leaned over and shot her one time in the top of her head downward.
       Her eyes got stuck open. She laid back slow and I felt her pulse on her wrist.
       She was still alive. I shot her between the eyes. I felt her pulse again. She
       was still alive, and shot her in the heart and pulse stopped, dead.

        Dr. Marco Ross, the medical examiner who performed the autopsy on the victim,
testified that the cause of death was multiple gunshot wounds. He said that the victim had

                                              -4-
a gunshot wound on the top of her head, a gunshot wound in which the bullet entered her
lower lip and exited her right cheek, a gunshot wound on the “left side of her upper abdomen
just below the ribcage area,” a gunshot wound on her left forearm, a gunshot wound on her
left lower abdomen, and a gunshot wound on her left thigh. Dr. Ross concluded that these
findings were consistent with four shots having been fired, as the same shots that entered the
victim’s arm and thigh could have continued into her abdomen.

       TBI Agent Steve Scott, an expert in firearms identification, testified that three intact
bullets removed from the victim’s body had been fired from the revolver that was found
buried in the defendant’s storage room.

       The defendant testified that on September 13, he told his wife that he needed to
confront the victim about his money. He said that his wife drove him to the victim’s house
and waited in the car while he confronted the victim. The victim let him into her home, and
he asked her about the money. She denied having taken it, and he pulled out his pistol and
cocked it “to scare her.” The defendant said he only intended to scare the victim with the
gun, but the gun discharged. He claimed that he remembered only the first shot and
speculated that he had gone into an “alcohol blackout” after the first shot. He said that his
wife was gone when he left the victim’s house and that the following day, he buried the
revolver and the clothes he had been wearing during the shooting. The defendant admitted
that he had sent the letter his stepdaughter received and that no one had changed anything
about it before it was read at trial.

                                         ANALYSIS

        The sole issue that the defendant raises on appeal is whether the evidence was
sufficient to sustain his conviction. Specifically, he argues that the evidence was insufficient
for the jury to find that he premeditated the killing because the only proof of premeditation
was contained in his confessions, which were not corroborated. The State responds by
arguing that the evidence, which included proof that the defendant shot the unarmed victim
multiple times and then hid the evidence, was sufficient for a rational jury to find the element
of premeditation beyond a reasonable doubt. We agree with the State.

        Where the sufficiency of the convicting evidence is challenged, the relevant question
of the reviewing court is “whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn
R. App. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury shall
be set aside if the evidence is insufficient to support the finding by the trier of fact beyond
a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v.

                                              -5-
Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The State should be afforded “the
strongest legitimate view of the evidence in the record as well as all reasonable and
legitimate inferences that may be drawn from the evidence.” State v. Davidson, 121 S.W.3d
600 (Tenn. 2003).

       A defendant may not be convicted based solely on a confession; some corroborating
evidence is required. Smith v. United States, 348 U.S. 147, 152-153 (1954); State v. Smith,
24 S.W.3d 274, 281 (Tenn. 2000). However, while “[a]ll elements of the offense must be
established by independent evidence or corroborated admissions,” the threshold for
corroborating evidence is low. Smith, 348 U.S. at 156. The State “needs ‘only slight
evidence . . . to corroborate a confession and sustain a conviction.’” Smith, 24 S.W.3d at 281
(quoting State v. Driver, 634 S.W.2d 601, 606 (Tenn. Crim. App. 1981)). The corroborating
evidence will suffice “if of itself it tends to connect the defendant with the commission of
the offense.” Smith, 348 U.S. at 156; Ricketts v. State, 192 Tenn. 649, 654-55, 241 S.W.2d
604 (1951). Sufficient corroboration can be provided by circumstantial evidence alone.
State v. Jones, 15 S.W.3d 880, 891 (Tenn. Crim. App. 1999).

      First degree murder is “[a] premeditated and intentional killing of another[.]” Tenn.
Code Ann. § 39-13-202(a)(1) (2006). “Premeditation” is defined in our criminal code as

       an act done after the exercise of reflection and judgment. “Premeditation”
       means that the intent to kill must have been formed prior to the act itself. It is
       not necessary that the purpose to kill pre-exist in the mind of the accused for
       any definite period of time. The mental state of the accused at the time the
       accused allegedly decided to kill must be carefully considered in order to
       determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Id. § 39-13-202(d).

       Whether premeditation exists in any particular case is a question of fact for the jury
to determine based upon a consideration of all the evidence, including the circumstantial
evidence surrounding the crime. See State v. Suttles, 30 S.W.3d 252, 261 (Tenn. 2000);
State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Pike, 978 S.W.2d 904, 914
(Tenn. 1998). Our supreme court has listed a number of factors which, if present, may
support the jury’s inference of premeditation. Among these are the defendant’s declaration
of an intent to kill the victim; the use of a deadly weapon upon an unarmed victim; the
establishment of a motive for the killing; the particular cruelty of the killing; the infliction
of multiple wounds; the defendant’s procurement of a weapon, preparations to conceal the
crime, and destruction or secretion of evidence of the killing; and the defendant’s calmness

                                              -6-
immediately after the killing. State v. Jackson, 173 S.W.3d 401, 409 (Tenn. 2005); State v.
Thacker, 164 S.W.3d 208, 222 (Tenn. 2005); State v. Leach, 148 S.W.3d 42, 54 (Tenn.
2004); State v. Nichols, 24 S.W.3d 297, 302 (Tenn. 2000); Bland, 958 S.W.2d at 660.

        Viewed in the light most favorable to the State, the evidence establishes that the
defendant dressed himself in dark clothing; armed himself with a weapon; traveled to the
victim’s home; confronted the unarmed victim over the money he believed she had stolen
from him; fired multiple gunshots into her body, causing her death; and then calmly walked
home, where he hid the murder weapon and his clothing in the dirt beneath his storage room.
Afterwards, the defendant informed his wife of the killing, telling her that he had shot the
victim to death and that he had checked her pulse between shots to find out if she was still
alive. The defendant also gave a confession to police in which he described his obsession
with the money that the victim had taken from him, how he had confronted her several times
about it, how he had gone to her home with a gun to confront her a final time, and how he
had stepped over the couch and shot her in the top of the head after his gun discharged the
first time. Finally, the defendant confessed in his letter to his stepdaughter that he had first
told the victim he had come to kill her and then shot her multiple times, checking between
shots to determine whether she still had a pulse. From all this evidence, a rational jury could
have reasonably inferred that the defendant premeditated the killing. We, therefore, affirm
the defendant’s conviction for first degree premeditated murder.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgment of the trial
court.

                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -7-